Title: H. G. Letter I, 20 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New York, February 20, 1789.
Dear Sir,
Your letter of the 18th instant, has duly come to hand, and entitles you to my particular thanks. In return I shall endeavor fully to comply with your request, and furnish you, in a series of letters, with all the materials in my power, to enable you to judge what conduct it will be proper for you to pursue, in relation to the ensuing election for Governor. Your influence is considerable; and you do well to examine before you resolve on what side to bestow it.
The present Governor was bred to the law, under William Smith, Esquire, formerly of this city. Some time before the late revolution, he resided in Ulster county, and there followed his profession with reputation, though not with distinction. He was not supposed to possess considerable talents; but upon the whole, stood fair on the score of probity. It must however be confessed, that he early got the character with many of being a very artful man; and it is not to be wondered at, if that impression, on the minds in which it prevailed, deducted something from the opinion of his integrity. But it would be refining too much to admit such a consequence to be a just one. There certainly are characters (tho’ they may be rare) which unite a great degree of address, and even a large portion of what is best expressed by the word CUNNING, with a pretty exact adherence, in the main, to the principles of integrity.
Mr. Clinton, from his youth upwards, has been remarkable for a quality, which, when accompanied by a sound and enlarged understanding, a liberal mind, and a good heart, is denominated firmness, and answers the most valuable purposes; but which when joined with narrow views, a prejudiced and contracted disposition, a passionate and interested temper, passes under the name of obstinacy, and is a source of the greatest mischiefs, especially in exalted public stations.
This Gentleman, immediately preceding the contest with GreatBritain, was several times returned a member of assembly for the county in which he lived; and being of a warm, zealous, resolute temper, became in a great measure the head of one of the parties which then prevailed in the legislature. The merit or demerit of these parties is not now worthy of discussion—nor can they, or the principles upon which they reciprocally moved, be too soon or too entirely buried in oblivion.
In the beginning of 1775, the contest with Great-Britain had become serious; and we all remember the interesting question then agitated in our assembly, respecting the co-operation of this state in the general measures of America. Here Mr. Clinton and Mr. Philip Schuyler
   
   Then called Colonel Schuyler, and since General Schuyler.

 were the leaders of the minority, who advocated the propriety of that co-operation, and both these gentlemen, for their conduct upon the occasion, will always be entitled to credit from the friends of the revolution. To compare the degree of merit to which they may respectively lay claim, would be an invidious task. But as the partizans of Governor Clinton have taken pains to propagate an opinion of superior merit in him, in regard to this transaction, it is but justice to the other gentleman, to observe that he was equally open and decided in the part he took in that question: That as none will pretend to ascribe to Mr. Clinton greater abilities than to Mr. Schuyler, the exertions of the latter must have been at least as useful as those of the former; and that Mr. Schuyler has in his favor the additional circumstance of having risked a large property, which Mr. Clinton had not to risk, upon the event of the revolution.
With sincere esteem,   I remain, dear sir,   Your obedient servant
H___ G___


To ___ ___. Esq.
}


Suffolk County.



